 

Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 9, 2018, is entered into by and among ADVANCED
DRAINAGE SYSTEMS, INC., a Delaware corporation (the “Borrower”), the GUARANTORS
(as defined in the Credit Agreement referenced below) party hereto, the LENDERS
(as defined in the Credit Agreement referenced below) party hereto, and PNC    
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders (hereinafter referred to in such capacity as the “Administrative
Agent”).

RECITALS:

WHEREAS, the Loan Parties, the Lenders, and the Administrative Agent are parties
to  that certain Second Amended and Restated Credit Agreement dated as of June
22, 2017 (the “Credit Agreement”).

WHEREAS, the Loan Parties have requested the Lenders modify certain terms of the
Credit Agreement, and the Lenders are willing to agree to such modifications,
subject to the     terms and conditions set forth herein.

AGREEMENT:

NOW THEREFORE, in consideration of the premises and the mutual covenants
herein   and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows with the
intent to be legally bound:

SECTION 1.  DEFINITIONS.

Unless otherwise defined herein, capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings as set forth in the Credit
Agreement.

SECTION 2.  AMENDMENTS.

2.1  Amendment to Section 1.1 — Certain Definitions. The definition of
“Consolidated EBITDAE” contained in Section 1.1 of the Credit Agreement is
hereby amended in its entirety to read as follows:

“Consolidated EBITDAE for any period of determination shall mean, without
duplication, (x) net income, plus, to the extent reducing net income, the sum,
of amounts for (a) consolidated interest expense, (b) charges for federal,
state, local and foreign  income taxes, (c) total depreciation expense, (d)
total amortization expense, (e) costs and expenses incurred in connection with
the Transactions in an aggregate amount not to exceed $2,500,000, (f) non-cash
charges reducing net income for such period, (g) ESOP

 

--------------------------------------------------------------------------------

 

Compensation, (h) non-cash compensation related to stock options and restricted
stock,


(i)  one time, nonrecurring expenses related to the restatement of the Loan
Parties’  financial statements for the trailing four fiscal quarters, and (j)
non-recurring cash     charges of up to $15,000,000 in the aggregate for the
trailing fiscal four quarters, minus  (y) the sum of (a) non-recurring, one-time
cash gains increasing net income, and (b) non-cash gains increasing net income,
in each case of the Borrower and its Subsidiaries for  such period determined
and consolidated in accordance with GAAP.

For purposes of calculating Consolidated EBITDAE (a) with respect to a
business   acquired by the Loan Parties or Subsidiaries thereof pursuant to a
Permitted Acquisition, Consolidated EBITDAE shall be calculated on a pro forma
basis (determined on a basis consistent with Article 11 or Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
United States of America Securities and Exchange Commission), using historical
numbers of any business so acquired, in accordance with GAAP as if the Permitted
Acquisition had been consummated at the beginning of such period, and (b) with
respect to a business or assets liquidated, sold or disposed of by the Loan
Parties or Subsidiaries pursuant to Section 8.2.7 [Dispositions of Assets or
Subsidiaries], Consolidated EBITDAE shall be calculated on a pro forma basis
(determined on the basis stated above), using historical numbers of any business
or assets so liquidated, sold or disposed of, in accordance with GAAP as if such
liquidation, sale or disposition had been consummated at the beginning of such
period.”

Regardless of the date of this Amendment, the amended definition of Consolidated
EBITDAE as provided herein shall be deemed to be effective as of the date on
which the Borrower furnished   its Compliance Certificate to the Administrative
Agent pursuant to Section 8.3.3 of the Credit Agreement applicable to the
financial statements delivered for the quarter ending March 31,      2018 (the
“3/31/18 Compliance Certificate”), such that the 3/31/18 Compliance Certificate
can include non-recurring cash charges in the calculation of Consolidated
EBITDAE as permitted in the definition of Consolidated EBITDAE, as amended by
this Amendment.

2.2  Amendment to Section 4 — Interest Rates. A new Section 4.6 is hereby added
to the Credit Agreement to read as follows:

4.6

Successor Euro-Rate. Notwithstanding anything to the contrary set forth in this
Credit Agreement,

(i)

If the Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 4.4.1 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 4.4.1 have not arisen but the applicable
supervisor or administrator (if     any) of the Euro-Rate or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying the specific date after   which the Euro-Rate shall no
longer be used for determining interest rates for loans    

- 2 -

--------------------------------------------------------------------------------

 

(either such date, a “Euro‑Rate Termination Date”), or (b) a rate other than the
Euro-Rate has become a widely recognized benchmark rate for newly originated
loans in Dollars in the U.S. market, then the Administrative Agent may (in
consultation with the Borrower) choose a replacement index for the Euro-Rate and
make adjustments to applicable    margins and related amendments to this
Agreement as referred to below such that the all-in interest rate based on the
replacement index will be substantially equivalent to the all- in
Euro-Rate-based interest rate in effect prior to its replacement.

(ii)

The Administrative Agent and the Loan Parties shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the reasonable discretion of
the Administrative Agent, for the implementation and administration of the
replacement Euro‑Rate-based rate. Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 11.1), such amendment  shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative      Agent receives, on or
before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.

(iii)

Selection of the replacement Euro-Rate, adjustments to the applicable margins,
and amendments to this Agreement (a) will be determined with
due    consideration to the then-current market practices for determining and
implementing a    rate of interest for newly originated loans in the United
States and loans converted from Euro-Rate-based rate to a replacement
index-based rate, and (b) may also reflect adjustments to account reasonably for
(x) the effects of the transition from the Euro-Rate to the replacement index
and (y) yield- or risk-based differences between the Euro-Rate and the
replacement index.

(iv)

Until an amendment reflecting a new replacement index in accordance   with this
Section 4.6 is effective, each advance, conversion and renewal of a Loan under
the Euro-Rate Option will continue to bear interest with reference to the
Euro-Rate; provided however, that if the Administrative Agent determines (which
determination    shall be final and conclusive, absent manifest error) that a
Euro-Rate Termination Date   has occurred, then following the Euro-Rate
Termination Date, all Loans as to which the Euro-Rate Option would otherwise
apply shall automatically be converted to the Base   Rate Option until such time
as an amendment reflecting a replacement index and related matters as described
above is implemented.

(v)

Notwithstanding anything to the contrary contained herein, if at any time the
replacement Euro-Rate is less than zero, at such times, such Euro-Rate shall
be    deemed to be zero for purposes of this Agreement.

2.3

Amendment to Schedule 1.1(A) — Pricing Grid. Paragraph (b) on the second page of
Schedule 1.1(A) to the Credit Agreement is hereby amended in its entirety to
read as follows:

(b)

The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal  

- 3 -

--------------------------------------------------------------------------------

 

quarter ending after the Closing Date based on the Leverage Ratio as of such
quarter end. Any increase or decrease in the Applicable Margin, the Applicable
Commitment Fee     Rate or the Applicable Letter of Credit Fee Rate computed as
of a quarter end shall be effective on the date on which is (i) sixty (60) days
after such quarter end if the      

applicable quarter end is one of the first three fiscal quarters in the fiscal
year, or (ii)     ninety (90) days after such quarter end if the applicable
quarter end is also Borrower’s fiscal year end (the “Recomputation Effective
Date”). If a Compliance Certificate is not delivered when due in accordance with
Section 8.3.3 in order for such computation to occur, then the rates in Level VI
shall apply as of the first Business Day after the Recomputation Effective Date
and shall remain in effect until the date on which such Compliance Certificate
is delivered.

SECTION 3. REPRESENTATIONS AND WARRANTIES. The Loan Parties represent and
warrant to the Administrative Agent and the Lenders as follows:

3.1

Authorization, Validity and Binding Effect. This Amendment has been duly
authorized by all necessary corporate or limited liability action, as
applicable, on the part of each Loan Party, has been duly executed and delivered
by a duly authorized officer or officers of each Loan Party, and constitutes the
legal, valid and binding agreement of the Loan Parties, enforceable against the
Loan Parties in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.

3.2

Representations and Warranties True and Correct. The representations and
warranties of the Loan Parties contained in the Credit Agreement, as amended
hereby, are true and correct in all material respects (other than those
representations and warranties which already are qualified by materiality, which
representations and warranties shall be true and correct) on and as of the date
hereof as though made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to a specified date, in
which case such representations and warranties are hereby reaffirmed as true and
correct when made.

3.3

No Event of Default. Immediately after giving effect to this Amendment, no
Potential Default or an Event of Default has occurred and is continuing or
exists.

3.4

No Material Adverse Change. As of the date hereof, no Material Adverse Change
has occurred since the date of the last audited financial statements of the
Borrower delivered to the Administrative Agent.

SECTION 4.  RATIFICATIONS.  Except as expressly modified by this Amendment, the
terms and provisions of the Credit Agreement and each of the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.

SECTION 5.  CONDITIONS PRECEDENT.  The amendments set forth in Section 2  above
shall become effective as of the date first written above upon satisfaction of
the following conditions:

- 4 -

--------------------------------------------------------------------------------

 

(a)

this Amendment shall have been executed by the Loan Parties and each of the
Lenders, and executed counterparts hereof shall have been delivered to the
Administrative Agent;

(b)

a certificate dated as of the date of this Amendment and signed by the Secretary
or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate  as to: (i) the names of the Authorized Officers authorized to sign
this Amendment and   their true signatures; and (ii) no change in the
organizational documents of the Loan   Parties since last delivered to the
Administrative Agent on the Closing Date; and

(c)

the Loan Parties shall have provided such other items and shall have satisfied
such other conditions as may be reasonably required by the
Administrative    Agent on or before the date hereof.

SECTION 6.  MISCELLANEOUS.

6.1

Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Loan Party, the Administrative Agent, each Lender and their
respective successors and assigns.

6.2

Reference to Credit Agreement. The Credit Agreement and any and all other
agreements, instruments or documentation now or hereafter executed and delivered
pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference therein to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

6.3

Expenses. The Loan Parties agree to pay on demand all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

6.4

Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

6.5

Applicable Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Ohio, without regard to principles of conflicts of
laws.

6.6

Headings. The headings, captions and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.

6.7

Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documentation executed and delivered in connection with this Amendment
embody the final, entire agreement among the parties hereto with respect to the
subject matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto.

- 5 -

--------------------------------------------------------------------------------

 

6.8

Counterparts. This Amendment may be executed by the parties hereto separately in
one or more counterparts, each of which when so executed shall be deemed to be
an original, but all of which when taken together shall constitute one and the
same agreement. Transmission by a party to another party (or its counsel) via
facsimile or electronic mail of a copy of this Amendment (or a signature page of
this Amendment) shall be as fully effective as delivery by such transmitting
party to the other parties hereto of a counterpart of this Amendment that had
been manually signed by such transmitting party.

[SIGNATURE PAGES FOLLOW]

 

- 6 -

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

BORROWER:

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

 

By:/s/ D. Scott Barbour

Name: D. Scott Barbour

Title: President and Chief Executive Officer

 

GUARANTORS:

 

HANCOR HOLDING CORPORATION

 

 

By:/s/ Dean G. Bruno

Name: Dean G. Bruno

Title: Treasurer

 

 

HANCOR, INC.

 

 

By:/s/ Dean G. Bruno

Name: Dean G. Bruno

Title: Treasurer

 

STORMTECH LLC

 

 

By:/s/ Dean G. Bruno

Name: Dean G. Bruno

Title: Treasurer




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

 

 

By:/s/ Douglas H. Klamforth

Name:Douglas H. Klamfoth

Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

CITIZENS BANK, N.A.

 

 

By:

Name:Mark A. Bomberger

Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

FIFTH THIRD BANK

 

 

By:

Name:William J. Whitley

Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

BANK OF AMERICA, N.A.

 

 

By:

Name:Gregg Bush

Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

BMO HARRIS BANK N.A.

 

 

By:

Name:John Dillon

Title:Director

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By:

Name:Eric B. Bergeson

Title:Authorized Officer

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

BRANCH BANKING & TRUST COMPANY

 

 

By:

Name:Brian J. Blomere

Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

HSBC BANK USA, N.A.

 

 

By:

Name:Brian M. Barns

Title:Vice President

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

By:

Name:Roger D. Campbell

Title:Senior Vice President

 

 




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

By:

Name:Ryan Benefiel

Title:Portfolio Manager




 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

 

 

THE NORTHERN TRUST COMPANY

 

 

By:

Name:Mike Fornal

Title:Vice President

 

 

 